Exhibit 99.1 Corporate Headquarters: Corporate Headquarters: 1475 South Bascom Avenue, Suite 101 161 Mitchell Blvd.Suite 104 Campbell, CA95008 San Rafael, CA94903 Westinghouse Solar and Zep Solar Settle Dispute over Patents CAMPBELL and SAN RAFAEL, CA, USA - May 31, 2012 - Westinghouse Solar, Inc. (NASDAQ:WEST) and Zep Solar, Inc. (Zep Solar) today announced a final and comprehensive settlement of their multi-year legal disputes, resulting in the expected dismissal of all federal court actions and the United States International Trade Commission (ITC) case. The specific terms of the global settlement are confidential. The settlement extends to all customers, suppliers, and licensees of both Westinghouse Solar and Zep Solar who were named in one or more of the proceedings. Both parties are pleased to be announcing today a complete and final end to the dispute and look forward to expanding the market for photovoltaic systems. About Westinghouse Solar (NASDAQ:WEST) Learn more at www.westinghousesolar.com Contacts: Public Relations Gary Mull Westinghouse Solar Inc. (408) 402-9478 pr@westinghousesolar.com Investor Relations Matt Selinger Genesis Select (303) 415-0200 mselinger@genesisselect.com About Zep Solar Learn more at www.zepsolar.com Media Contact: Daniel Flanigan Zep Solar Inc. (415) 237-3526 daniel@zepsolar.com
